                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

 SECURITIES AND EXCHANGE
 COMMISSION,

                        Plaintiff,
                                                             CASE NO. 3:16-CV-285
 v.
                                                      ORDER GRANTING RECEIVER’S
 RICHARD W. DAVIS, JR.,                             MOTION FOR AUTHORITY TO MAKE
                                                     PROPOSED FINAL DISTRIBUTIONS
                        Defendant,
 and

 DCG REAL ASSETS, LLC, et al.,

                        Relief Defendants.


       This matter came before the Court upon the Receiver’s Motion for Order Authorizing Final

Distribution and Establishing Distribution Amounts (Doc. No. 280) (the “Motion”) filed on

November 15, 2019 by A. Cotten Wright, the duly appointed receiver in the above-captioned

action, through counsel. In the Motion, the Receiver requested authority to distribute a total of

$787,000.00 to the holders of allowed claims in the amounts set forth in Exhibit A to the Motion

(the “Proposed Final Distributions”) and to hold-back $5,204.89 for unbilled professional fees and

expenses (the “Hold-back”), subject to further Court approval. It appears that notice of the Motion

was proper and the deadline for responses to the Motion has expired without any objections having

been filed.

       In the Motion, the Receiver reported that the balance in the receivership account was

$792,204.89. Allowed claims in this case total $17,012,039.31. Prior interim distributions totaling

$701,679.73 have been made, resulting in a distribution thus far of approximately 4.12%. The




                                                1
Proposed Distributions of $787,000.00 will result in a total recovery of approximately 8.75% on

allowed claims.

       The Court, having reviewed the Motion and the record in this case, has determined that the

Motion should be allowed as reflecting the best interests of the claimants in this case.

       IT IS, THEREFORE, ORDERED that:

       1)      The Motion is granted;

       2)      The Receiver is authorized to make the Proposed Final Distributions to claimants

in the total amount of $787,000.00 in the amounts set forth in Exhibit A to the Motion; and

       3)      The Receiver is authorized to hold back $5,204.89 for unbilled professional fees

and expenses, subject to further Court approval.


SO ORDERED.


                                        Signed: December 6, 2019




                                                   2
